El Juez Asociado Señor Audrey,
emitió la opinión del tribunal .
Resulta claramente de la prueba en el juicio de esta cansa qne el domingo 28 de octubre de 1923 a eso de las dos de la tarde y cerca del pueblo de Las Piedras un auto-móvil Ford guiado por José Antonio Rodríguez causó un golpe a una persona llamada José Díaz, la que aquél condujo al pueblo de Las Piedras para que fuese curada y no ba-' biendo encontrado al médico resolvió llevarla con tal fin a Humacao: que a pesar de que dicho automóvil estaba ocu-pado por cinco personas intentó ir en él a Humacao Pablo Díaz, conocido por Laureano Díaz y por Nano Díaz, que no era pariente del lesionado, lo que no le permitió José Antonio Rodríguez di ciándole que se retirase, que era un in-truso : que esa tarde, a eso de las cuatro, fué visto Nano Díaz en viaje dé Las Piedras a Humacao y entre cinco y seis de la tarde procuró en Humacao de varias personas que le vendieran o le prestaran un revólver, manifestando a algunas de ellas que lo quería por un disgusto que había tenido con José Antonio Rodríguez y quería vengarse, y que habiendo conseguido una pistola, esa noche, de ocho a nueve, en momentos en que José Antonio Rodríguez tomaba ga-solina en un garage de Humacao y se dirigía a su automó-vil, Nano Díaz le hizo súbitamente por la espalda y sin me-diar palabras un disparo de pistola y otro más de frente al volverse Rodríguez, uno de los cuales le interesó el abdomen y le causó la muerte dos horas después.
Por ese hecho fué acusado Nano Díaz de asesinato en primer grado, declarado culpable por un jurado de asesi-nato en segundo grado y condenado por la corte inferior a la pena de veinticinco años de presidio interpuso este re-curso de apelación.
Antes de argumentar el apelante los motivos de error que alega para que revoquemos ■ esa sentencia expone como introducción a ellos que por primera vez plantea la cuestión *585de que en la acusación formulada contra él no se expresan los hechos constitutivos de delito de asesinato.
La acusación, en lo necesario ahora, dice que el acusado “ilegal y voluntariamente, con malicia premeditada y propósito deliberado y firme de dar muerte ilegal acometió y agredió con una pistola, que es un arma mortífera, al ser humano José Antonio Rodríguez haciéndole varios disparos y produciéndole con uno de ellos una herida de bala en el abdomen, a consecuencia de la cual falleció dicho José Antonio Rodríguez momentos después.” Y alega el apelante que esa acusación es insuficiente porque la muerte que se requiere para que exista delito no es la “muerte ilegal” ■que expresa la acusación porque tal clase de muerte no existe^ sino la muerte causada ilegalmente, y que las demás alegaciones son conclusiones de derecho excepto las referentes al acometimiento y agresión.
Asesinato, según el artículo 199 del Código Penal, es matar ilegalmente a un ser humano con malicia premedi-tada; y como la frase “muerte ilegal” usada en la acusa-ción expresa la misma idea que matar ilegalmente o dar muerte ilegal, no podemos declarar que la frase usada en la acusación la haga insuficiente. Las demás palabras usa-das sobre malicia premeditada y propósito deliberado y firme de dar muerte son palabras del Código Penal y su empleo en una acusación no la hace defectuosa.
De los diez y seis errores alegados por el apelante para sostener su apelación los catorce primeros son por admi-sión de evidencia de la acusación que considera indebida; ■otro por no haberse ordenado una absolución perentoria y el último es para sostener la irresponsabilidad del acusado, si realizó el hecho que se le imputa.
I. En este motivo se alega que debió ser eliminada la declaración del doctor César Domínguez presentada por el fiscal.
Esa declaración fué sobre la curación hecha a José Díaz, lesionado por el automóvil, y si bien no era necesaria en *586este proceso porque no se relacionaba con la comisión del delito por el acusado en nada le' perjudicó, por lo que no podemos sostener que su admisión constituyera un error perjudicial.
II. Se funda este motivo de error en que habiendo el fiscal mostrado al testigo Juan Rivera (a) Fajardito dos declaraciones escritas prestadas por él y habiendo solici-tado la defensa del apelante que esas declaraciones escritas fueran presentadas al jurado para que pudiera apreciarlas el juez negó esa pretensión diciendo que si la defensa que-ría presentarlas al jurado podía hacerlo cuando llegase el momento de su prueba.
Ese testigo fué el que vió disparar al acusado y lo per-siguió por algún tiempo .y como la defensa tratara con sus repreguntas de demostrar que en ocasiones anteriores ha-bía declarado de distinta manera, a nuevas preguntas del fiscal contestó que él había declarado la noche del suceso en el cuartel de la policía ante el juez municipal, declaración que días después ratificó ante el fiscal sin ampliarla y que eran iguales sus declaraciones; y habiéndole mostrado el fiscal un documento y manifestado estar firmado por él siendo su declaración en el cuartel de la policía, hecha y firmada ante el fiscal, la defensa se opuso y el fiscal retiró su pregunta, manifestando entonces la defensa que ambas declaraciones deben ser presentadas como prueba para que el jurado pueda apreciarlas en su justo valor.
Como se ve nada llegó a contestar el testigo sobre esas declaraciones escritas por la oposición de la defensa y no se usaron para refrescar la memoria del testigo por lo que el fiscal no estaba obligado a presentarlas como prueba, y como no se hizo pregunta alguna al testigo sobre el conte-nido de esas declaraciones no se ha infringido el artículo 161 de la Ley de Evidencia y no existe el error alegado.
III. Se dice que fue erróneo “permitir que el fiscal pre-sentara como prueba, a manera de dying declaration, cier-*587tas manifestaciones atribuidas al interfecto José Antonio Rodríguez. ’ ’
No funda este error el' apelante en que no se hubiera demostrado, como se demostró, que cuando el interfecto José Antonio Rodríguez hizo las manifestaciones que le atribuyen los testigos no supiera que estaba en inminente peligro de próxima muerte sino en que tal clase de prueba no es admisible, pero la admisibilidad de esa clase de decla-raciones en procesos criminales ha sido declarada por este tribunal en el caso de El Pueblo v. Morales, alias Yare Yare, 14 D.P.R. 246, en el de El Pueblo v. Berríos, 23 D.P.R. 831, y en otros,- y la razón de tal admisibilidad se encuentra claramente explicada en Warton’s Criminal Evidence, vol. 1, pág. 540.
IV. Se alega este error por haberse permitido que el Dr. Segarra contestase cierta pregunta del fiscal respecto a cómo se encontraba José Antonio Rodríguez .en cuanto a lucidez y por no haber sido eliminada toda su declaración.
El Dr. Segarra declaró que la noche del suceso tuvo no-ticia de que había un herido y lo llevaban al hospital por lo que fué a él y encontró a José Antonio Rodríguez en la mesa de operaciones: que el herido tenía un balazo en el pecho que le interesó el hígado y era mortal por necesidad: que respiraba mal, estaba sudoroso y anheloso, con el pulso muy débil, tenía una hemorragia muy intensa y que estaban inte-resadas la arteria hepática y la vena porta, por lo que la herida era mortal, y que murió después de ser operado. A este testigo se le preguntó que en vista del cuadro que des-cribía del herido dijera cuál era “el estado del paciente ante la vida” a lo que se opuso la defensa “porque ningún médico puede responder cuál es el estado del paciente frente a la vida;” y el testigo contestó que se puede presumir, pero no se puede afirmar, que de acuerdo con ese estado de gravedad el individuo puede creer que se va a morir o que se va a salvar, pero que no podría afirmar una cosa ni la *588otra, pero que para el médico es un estado grave porque el hombre está cerca de la muerte.
Aunque ciertamente se trató con esa pregunta de que el médico dijera lo que el agredido pensaba con respecto a la gravedad de su situación por el estado en que se hallaba, del cual cualquier juez o jurado puede deducir la creencia que Nviera el herido respecto a próxima muerte, sin embargo, la contestación a esa pregunta no fue perjudicial para el apelante pues como hemos visto el médico no contestó de una manera cierta lo que el herido podía creer.
Y. Se alega en este motivo que debió ser eliminada la declaración del Dr. López del Valle sobre manifestaciones hechas por el herido José Antonio Rodríguez a otra persona.
El Dr. López del Valle fué uno de los médicos que ope-raron a José Antonio Rodríguez antes de morir y declaró que cuando el herido volvió de la anestesia producida para ser operado oyó que dijo a un señor que estaba' a su lado que él se sentía muy malo, que se moría, a cuyas manifesta-ciones hizo objeción la defensa y pidió que fueran elimina-das porque la persona a quien las hizo Rodríguez era el que debe declararlas en el juicio.
No existe el error alegado puesto que habiendo' oído el Dr. López del Valle las mencionadas palabras de boca del mismo Rodríguez podía declararlas en la corte aunque fue-ran dichas a otra persona y no a él.
VI. El artículo 233 párrafo 7Q del Código de Enjuicia-miento Criminal autoriza al tribunal donde se celebra el juicio para que mientras se está examinando a un testigo excluya a todos los demás que no hayan sido examinados, pero como esa facultad es discrecional y como no hace obli-gatoria en todos los casos la exclusión de los testigos, el he-cho de que el testigo Rafael B. Díaz haya podido oir las de-claraciones de otros testigos no es motivo para declarar que la corte inferior no debió permitir su declaración.
VII. También se alega que no debió ser permitida la *589.declaración de .Rafael B. Díaz porque lo que declaró no constituye manifestaciones hechas por Rodríguez conociendo que su muerte estaba próxima (dying declaration.) „
Ese testigo declaró en el juicio que estando José Antonio Rodríguez herido en la mesa de operaciones y muy afec-tado le preguntó “¿qué tal?” y Rodríguez le contestó: “Ay bendito, Capitán, me estoy muriendo, Nano Díaz me ha ma-tado” y después con voz entrecortada le dió las señas del acusado: declaración que por sí sola demuestra que Ro-dríguez conocía que estaba próximo a morir por lo que era admisible, aparte que independientemente y antes se había probado que el herido manifestó a uno- de los médicos antes de ser operado “Doctor, trate de salvarme que yo le pa-garé;” a otra persona dijo “yo me muero, me siento muy mal” y a un amigo suyo lo siguiente “Cádiz, no me dejes morir. ’ ’
VIII. Después de declarar el Dr. Segarra sobre las he-ridas de Rodríguez, el fiscal le preguntó lo siguiente: “Doctor, una persona que tiene el pulso flojo, subanormal y ade-más tiene esas heridas en la región abdominal que le inter resa el hígado, el diafragma y el pulmón, y por consecuen-cia están interesadas la arteria hepática -y la vena porta, y usted se encuentra ese individuo en esas condiciones, ¿qué usted ■ dice ? ”
A esa pregunta se opuso la defensa y se alega ahora que fué error el admitirla porque tenía la tendencia de de-mostrar que "el herido estaba gravemente enfermo,'lo que corresponde al jurado y porque, no basta que la gravedad sea reconocida por el módico sino que debe ser conocida por el enfermo mismo para que sus manifestaciones puedan ser admitidas como hechas en peligro de muerte.
Si una herida es de tal naturaleza que puede producir la muerte es materia propia para ser declarada por un mé-dico; y si bien es cierto que el estado de próxima muerte debe ser conocido por el herido para que sus manifestacio-nes sean admisibles, de la prueba en el juicio resulta que *590Rodríguez conocía su situación por lo que no puede decirse que la declaración de dicho médico fuera perjudicial para el apelante.
IX. Este motivo de error se alega por no haber sido eliminadas las declaraciones de varios testigos respecto a haber oído a José Antonio Rodríguez que el que lo hirió fué Laureano Díaz.
Después de haber declarado varias personas con respecto a que José Antonio Rodríguez sabía que estaba próxima su muerte fué que declararon dichos testigos sobre lo que le oyeron decir de haber sido Laureano Díaz quien lo hirió, y el hecho de que ellos no declararan antes sobre si el herido conocía su situación no es motivo para que no pudiesen de-clarar lo que le oyeron.
X y XI. Estos dos motivos son iguales al IX aunque con referencia a testigos no mencionados en él.
La numeración de los errores salta el XII.
XIII. Tampoco éxiste error porque se permitiera que varios testigos declarasen sobre las ropas que tenía pues-tas el acusado la noche del suceso, pues uno de los testigos, el que persiguió al acusado inmediatamente después del cri-men, describió la ropa que entonces él tenía puesta y él y otros testigos la reconocieron cuando el acusado fué dete-nido poco tiempo después.
XIY. No era tampoco inadmisible ni perjudicial que un testigo ’ declarase que cuando esa noche detuvo al acusado en la carretera de Humacao a las Piedras dijese que el acusado iba a pie, andando ligero, algo cansado y sudo-roso, pues todas esas manifestaciones eran consecuencia de la apreciación de los sentidos del testigo.
XY. Se alega este motivo de error porque el acusado no fué absuelto perentoriamente' cuando el fiscal terminó la presentación de su prueba por ser. ésta insuficiente, que fué el fundamento alégado en la corte inferior para esa •solicitud. Sin embargo, la prueba del fiscal fué clara, pre-*591cisa y abundante sobre la comisión del delito por el acu-sado.
XVI. El último motivo del recurso es que el veredicto de culpabilidad es contrario a la prueba.
Para tratar de probar la defensa que el acusado es irres-ponsable del. delito de que se le acusó en octubre de 1923 presentó evidencia tendente a demostrar que estuvo en el manicomio cinco años antes padeciendo de melancolía cí-clica de la que mejoró, saliendo al mes del manicomio: que normalmente se halla bien pero cuando tiene algún disgusto padece un rapto de locura, pero después de satisfacer sus deseos de venganza vuelve a su estado lúcido; y prueba de los hechos que produjeron su ingreso en el manicomio.
La apreciación de esa prueba correspondía a los doce hombres que constituyeron el jurado, contra cuya aprecia-ción no podemos ir sin un error manifiesto de su parte, lo que no ocurre en este caso pues el hecho de que se probara que estuvo loco en una fecha algo remota no le obligaba a aceptar necesariamente la opinión del perito de'que los dis-gustos o las contrariedades producen en el acusado raptos .de locura y de Venganza.

La sentencia apelada debe ser confirmada.